Citation Nr: 1432913	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  13-18 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for untreated strep throat.

4.  Entitlement to service connection for disability claimed as vomiting phlegm.

5.  Entitlement to service connection for a kidney disability claimed as glomerulonephritis and hematuria.

6.  Entitlement to an initial rating higher than 10 percent for tinnitus.

7.  Entitlement to an initial compensable rating for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1953 to October 1973.

This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In October 2011, the Veteran testified before a Decision Review Officer (DRO).  
In March 2014, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) via videoconference.   Copies of the hearing transcripts are of record. 

The Board received additional evidence from the Veteran in February, March, and June 2014, along with a waiver of initial RO consideration.


The issues of entitlement to service connection for diabetes mellitus and gout are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2014, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal seeking entitlement to service connection for untreated strep throat, a disability claimed as vomiting phlegm, and a kidney disability claimed as glomerulonephritis and hematuria, as well as an increased rating for tinnitus, and the Board received the request prior to the promulgation of a decision. 

2.  The Veteran's bilateral hearing loss disability has been productive of no worse than Level II hearing acuity in the right ear, and Level III hearing acuity in the left ear during the pendency of the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to service connection for untreated strep throat are met.   38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

2.  The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to service connection for disability claimed as vomiting phlegm are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

3.  The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to service connection for a kidney disability claimed as glomerulonephritis and hematuria are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 
4.  The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to an initial rating higher than 10 percent for tinnitus are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The criteria for an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, Part 4, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Withdrawn Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013). 

The Veteran perfected an appeal from a June 2011 rating decision that, in pertinent part, granted service connection for tinnitus assigning a 10 percent rating, but no higher, and denied service connection for untreated strep throat, a disability claimed as vomiting phlegm, and a kidney disability claimed as glomerulonephritis and hematuria.

However, during the March 2014 hearing, the Veteran wished to withdraw his appeal seeking an initial rating higher than 10 percent for tinnitus, as well as service connection for untreated strep throat, a disability claimed as vomiting phlegm, and a kidney disability claimed as glomerulonephritis and hematuria, and such statement was reduced to writing in the March 2014 hearing transcript.  Once the Board received the Veteran's March 2014 statement withdrawing these claims, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review those issues and they are therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2002). 
Duties to Notify and Assist

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2013). 

This appeal arises from the Veteran's disagreement with the assigned rating following the grant of service connection for his bilateral hearing loss disability.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is required. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The claims file contains the Veteran's service treatment records, VA medical evidence, private medical evidence, internet medical articles, and the Veteran's statements.  The Veteran underwent VA audiology examinations and underwent a hearing before a DRO and before the undersigned AVLJ.  In light of the above, the Board finds that there is no further action is necessary to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, the Veteran will not be prejudiced by the Board adjudicating the merits of claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 
Here, the October 2011 DRO hearing and March 2014 Board hearing via videoconference were in compliance with the provisions of Bryant.  Neither the Veteran nor his representative has asserted that the hearing officers failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the Veteran's statements and submissions during the course of the appeal, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate his claim because the submissions and statements speak to why the Veteran believes that his hearing loss has increased in severity, as relevant.  As such, the Board finds that the hearing officers complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

Claim for a Higher Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 
A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometry tests.  See 38 C.F.R. § 4.85 (2013).  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2013).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85 (2013). 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2013).

Turning now to the relevant facts in this case, during a January 2010 VA audiometric evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
49
45
45
55
50
LEFT
56
40
45
60
55

Speech recognition score (Maryland CNC) was 88 percent in the right ear, and 84 percent in the left ear.    
Considering the results of the audiometric testing conducted by VA in January 2010, the Veteran has level II hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI (2013).   The application of the Ratings Schedule establishes that a noncompensable rating for bilateral hearing loss is warranted under Diagnostic Code 6100, Tables VI, VII (2013).  Accordingly, an initial compensable rating is not warranted based on the January 2010 audiometric results.

According to a July 2011 private audiology report, the Veteran underwent an audiometric evaluation and the results were reported by the audiologist in graphical form. In Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  Thus, although the Veteran's results were not interpreted by the audiologist, the Board, as the finder of fact, is empowered to make factual findings in the first instance.  Kelly, supra.  The Board's interpretation of the July 2011 private pure tone thresholds, in decibels, is as follows:  




HERTZ



AVG
1000
2000
3000
4000
RIGHT
47.5
40
45
55
50
LEFT
61.25
55
65
65
60

Word recognition score was 100 percent in the right ear, and 88 percent in the left ear but there is no indication that the Maryland CNC list was used.  See 38 C.F.R. § 4.85(a).  But even assuming that the Maryland CNC test was used and applying the interpreted graphical results as reported above, the Veteran has Level I hearing acuity in the right ear, and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI (2013).  The application of the Ratings Schedule establishes that a noncompensable rating for bilateral hearing loss is warranted under Diagnostic Code 6100, Tables VI, VII (2013).  An initial compensable rating is not warranted based on these audiometric results.



The Veteran underwent an additional VA audiometric evaluation in May 2013; puretone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
51
45
50
55
55
LEFT
60
60
60
60
60

Speech recognition score (Maryland CNC) was 88 percent in the right ear, and 84 percent in the left ear.  A diagnosis of bilateral sensorineural hearing loss was continued.  

Considering the May 2013 audiometric results, the Veteran has Level II hearing acuity in the right ear, and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI (2013).   The application of the Ratings Schedule establishes that a noncompensable rating for bilateral hearing loss is warranted under Diagnostic Code 6100, Tables VI, VII (2013).  An initial compensable rating is not warranted based on these audiometric results.

The Veteran most recently submitted a March 2014 private audiology report.  The audiologist noted that pure tone air and bone conducting testing revealed asymmetric sensorineural  hearing loss, mild to moderate, in the right ear (250-6K Hertz), and moderate to profound in the left ear (250-6K Hertz).  Both ears had a profound loss at 8K Hertz.  There was no indication of intent to exaggerate the left ear loss.  The audiologist stated that speech thresholds were in good agreement with pure tone responses, 36 decibels HL in the right ear and 56 decibels HL in the left ear.  She further noted that when speech was amplified in quiet through headphones, his word recognition score on the Maryland CNC test was normal in the right ear at 96 percent, and mildly impaired in the left ear at 86 percent.  Impression was asymmetric sensorineural hearing loss.

Considering the March 2014 private audiometric results, the Veteran has Level I hearing acuity in the right ear, and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI (2013).   The application of the Ratings Schedule establishes that a noncompensable rating for bilateral hearing loss is warranted under Diagnostic Code 6100, Tables VI, VII (2013).  An initial compensable rating is not warranted based on these audiometric results.  The record does not contain any additional audiometric results.

In light of the above, the application of the Ratings Schedule establishes that a noncompensable rating for bilateral hearing loss must be continued under Diagnostic Code 6100, Tables VI, VII (2013).  The Veteran does not exhibit an exceptional pattern of hearing loss in either ear.  See 38 C.F.R. § 4.86.  Therefore, based on the above-findings, the Board concludes that the medical evidence of record does not support an initial compensable rating for the Veteran's bilateral hearing loss.

While not asserted by the Veteran, the VA examination reports document the functional effects caused by the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The January 2010 VA audiology evaluation was conducted for the purpose of establishing service connection and the examiner noted the Veteran's statement that his hearing loss affects his daily life because he must ask others to repeat themselves.  The May 2013 VA examiner, who reassessed the Veteran's hearing loss, specifically noted the Veteran's complaints of hearing difficulty in normal conversations with his spouse and others.

The Board has considered the Veteran's statements that his bilateral hearing loss disability warrants a higher (compensable) rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone are not sufficient to address the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).

In summary, there is no basis to support an initial compensable rating for the Veteran's service-connected bilateral hearing loss disability at any time during the pendency of this claim.  No staged ratings are appropriate.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his hearing loss disability.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).   See 38 C.F.R. §§ 3.340, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

In this case, the Veteran has not presented any evidence that his bilateral hearing loss results in a unique disability that is not addressed by the rating criteria.  The Veteran's bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  When comparing the Veteran's disability picture with the symptoms contemplated by the Schedule, the Board finds that his symptoms are congruent with the disability picture represented by the noncompensable rating currently assigned for bilateral hearing loss.  The current disability rating is determined by a numeric designation according to Tables in the Rating Schedule.  Consequently, the Board concludes that the schedular criteria are adequate and that referral of the Veteran's case for extraschedular consideration is not warranted.


ORDER

The appeal seeking service connection for untreated strep throat is dismissed.

The appeal seeking service connection for a disability claimed as vomiting phlegm is dismissed.

The appeal seeking service connection for a kidney disability claimed as glomerulonephritis and hematuria is dismissed.

The appeal seeking an initial disability rating in excess of 10 percent for tinnitus is dismissed. 

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

REMAND

Remand is necessary to obtain a medical addendum as to the etiology of the Veteran's gout, and to further develop the Veteran's service connection claim for diabetes mellitus, to include obtaining his complete service personnel record.

The Veteran is currently diagnosed with gout which he initially asserted was secondary to his service-connected kidney disability.  The RO afforded the Veteran a VA examination in May 2010 and the examiner determined that the Veteran's gout is not the result of his kidney condition (or his diabetes).   That opinion however is inadequate because the examiner did not fully address the elements of secondary service connection in rendering the opinion.  Specifically, the examiner only commented on whether the Veteran's gout was caused by his kidney disability or diabetes, and did not address whether, alternatively, the Veteran's gout was aggravated by the kidney disability and/or diabetes.  See 38 C.F.R. § 3.310(a) and (b) (2013).  This medical opinion is necessary for the Board to analyze the claim.  

In addition, more recently, the Veteran raised a different theory of entitlement; specifically that his current gout is directly related to his active service, rather than secondarily related.  Because the VA examiner has not yet had the opportunity to provide a medical opinion regarding the Veteran's gout on a direct service connection basis, an addendum is necessary.  

With regard to the service connection claim for diabetes mellitus, the Veteran's primary contention is that such disability is related to herbicide exposure during service in Thailand at Royal Thai Air Force Bases (RTAFBs) in U-Tapao during the Vietnam Era.  The provisions of the VBA Adjudication Manual, M21-MR, provide certain development procedures for claims for herbicide exposure in Thailand, for those serving at certain RTAFBs including at U-Tapao, Korat, and Ubon.  See M21-MR.IV.ii.2.c.10.q.   There are specific procedures for verification, on a facts-found basis, of whether an individual veteran was exposed to herbicides in Thailand.  It does not appear that all procedures as set forth in VA's Adjudication Procedure Manual, M21-1MR Prt. IV, subpart ii, ch. 2, § C ¶ 10(q), have been undertaken. 
The Veteran is not shown to have served as a security policeman, patrol dog handler, or military police.  However, he does allege serving near the perimeter of U-Tapao through his military occupational specialty which as reflected on his DD-214 was a Transportation Staff Officer.   In addition, in support of his claim, he submitted a copy of a November 2012 letter authored by a VA Environmental Health Clinician addressed to him.  In that letter, the VA clinician stated that the Veteran served in Thailand at U-Tapao AFB and was exposed to Agent Orange therein.  Given the conflicting evidence, clarification as to whether the Veteran was exposed to Agent Orange during service is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate the Veteran's complete service personnel records with the claims file.

2.  Fully develop the Veteran's claim of herbicide exposure at U-Tapao AFB from June 1972 to June 1973 during the Vietnam War Era through his service duties, requiring him to be at or near base perimeters.  

The Veteran asserts that in 1972 and 1973, he was exposed to Agent Orange while serving as Chief of Transportation for all Air Forces bases in Thailand, 635th Combat Support Group Staff Transportation Officer; and Commander of the 635th Transportation Squadron.

The RO/AMC's attention is called to following: 

* A November 2012 letter authored by a VA Environmental Health Clinician noting that the Veteran served in Thailand at U-Tapao AFB and was exposed to Agent Orange therein. 

* The Veteran's October 2011 and March 2014 hearing testimony; April 2012 and July 2012 statements; and June 2013 VA Form 9. 

3.  Then, request that the U.S. Army and Joint Services Records Research Center (JSRRC) take appropriate measures to verify the Veteran's account of in-service herbicide exposure through his MOS duties as a Transportation Staff Officer that required him to be at or near the base perimeters at a RTAFB in U-Tapao.

 All requests and responses received should be associated with the claims file.  If such verification is not possible, it should be so certified for the record (along with a description of the extent of the verification conducted).

4.  Forward the Veteran's claims file to the examiner who conducted a May 2010 VA "joints" examination or, if she is unavailable, from another suitably qualified clinician, for the purpose of obtaining an addendum as to the etiology of the Veteran's gout.  If, the requested examiner is no longer available to provide this addendum, then obtain it from someone else qualified to make this necessary determination.  

**The Veteran indicated during a March 2014 Board hearing that he did not wish to undergo an additional examination for gout, but the need for the Veteran to be re-examined is left to the designee's discretion.  

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The VA examiner is asked to:

a).  Determine whether the Veteran's gout had its onset during service or is otherwise related to service; and 

*Reconcile the opinion with all evidence of record, to include a 1958 report of medical examination noting pain in the foot; and the Veteran's June 2014 statement that a 1973 USAF pre-retirement physical examination report shows an entry for gout due to allergy to mono sodium glutamate; pharmacy records for Indomethacin and Allopurinol beginning in 1993; and the Veteran's statements and hearing testimony that he received medication for gout during service and ever since.  See, e.g., June 2013 VA Form 9; October 2011 and March 2014 hearing transcripts.

b).   Determine whether it is at least as likely as not that the Veteran's gout is permanently aggravated by his service- connected kidney disability and diabetes mellitus.  If it is determined that aggravation beyond the natural progress of the gout exists, the examiner should identify the baseline level of severity of the gout prior to aggravation and the level of severity of gout due to aggravation.  

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  In addressing the question of aggravation, the examiner should be informed that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  Finally, readjudicate the Veteran's service connection claim for gout and type II diabetes mellitus on appeal.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return the appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


